Citation Nr: 0116676	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  99-23 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for lumbar and 
thoracic degenerative joint disease, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel




INTRODUCTION

The veteran had active service from August 1951 to August 
1953.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefit 
sought on appeal.


REMAND

This appeal arises out of the veteran's claim that his lumbar 
and thoracic degenerative joint disease should be assigned a 
higher rating.  Specifically, he contends that the RO failed 
to consider the constant pain that he had in his legs and 
back.  In the veteran's substantive appeal, he maintained 
that his condition had not improved, and that he could only 
walk a short distance before having problems.  He also claims 
that he has pain from his back down, and has a numb feeling 
in his left leg.  Finally, he notes that he underwent surgery 
in his back.  

A preliminary review of the evidence indicates that in April 
1953, the veteran was seen and diagnosed with wedging of the 
lower thoracic vertebra.  The veteran was returned to duty 
but was given special consideration for his condition.  His 
separation examination in July 1953 failed to note any 
complaint or treatment for a back condition.  In a December 
1998 VA examination, the veteran was diagnosed with 
degenerative joint disease of the mid and lower thoracic 
spine, as well as of the lumbar spine consistent with 
fusion/laminectomy at L4-L5.  The examiner noted that while 
the veteran was able to stand on both heels and toes, he was 
unable to perform a tandem walk and to squat without support 
due to pain in his left lower extremity.  The examiner did 
not offer any opinion as to whether such pain was related to 
the veteran's diagnosed back disability.  

A review of the file reveals that recently, the RO has 
developed as a separate claim for a left leg condition as 
secondary to the veteran's service-connected disability of 
lumbar and thoracic degenerative joint disease.  
Specifically, the veteran currently complains of pain and 
numbness running down his left leg, and claims that this 
condition is related to his service connected lumbar and 
thoracic degenerative joint disease.  While the claim of 
secondary service connection is not currently certified for 
appeal, the Board notes that the relationship of the left leg 
symptoms to the veteran's service-connected disability is 
significant to his increased rating claim.  The veteran has 
not been afforded an examination in connection with his left 
lower leg pain to ascertain whether this current pain is 
associated with his service connected back disability, which 
would warrant an increased disability rating.

Also, the Board notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The RO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 and it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747) (1992)). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is remanded for the following action:

1.  The RO is requested to review the 
entire file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub.L. No. 106-475 (2000).

2.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers, both VA 
and non-VA, who have provided him 
treatment for his back and left leg.  
After obtaining any necessary 
authorization, the RO should obtain and 
associate those records with the claims 
file. 

3.  The veteran should be afforded an 
examination of his back and left leg to 
ascertain the nature, etiology and 
severity of any current back or leg 
pain.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file.  
Following the examination and review of 
pertinent records the examiner is 
specifically requested to offer an 
opinion as to the following:  1) the 
current nature and severity of the 
veteran's lumbar and thoracic 
degenerative joint disease, including 
whether there is limitation of motion of 
the lumbar and thoracic spine, and if 
so, to what extent; and 2) whether the 
veteran's current complaints of left leg 
pain and numbness is associated with his 
service-connected lumbar and thoracic 
degenerative joint disease.  A 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability by viewed in relation to its 
history[,]"  38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


